Order entered October 23, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01048-CV

                           IN THE INTEREST OF G. S., A CHILD

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-18-0347

                                            ORDER
       Appellant’s brief in this case is overdue. By order dated September 27, 2019, we granted

appellant’s request to extend time to file her brief and ordered her brief filed by October 15,

2019. To date, appellant’s brief has not been filed.

       Accordingly, appellant is ORDERED to file, within TEN DAYS of the date of this

order, both appellant’s brief and an extension motion. Because this is a termination of parental

rights case which must be handled expeditiously, failure to file the brief and an extension motion

by the time specified may result in an order for the trial court to conduct a hearing to determine

why appellant’s brief has not been filed and to take such measures as may be necessary to assure

effective representation, including appointment of new counsel.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE